Citation Nr: 1550825	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of discharge from service for the period from December 1972 to February 1976 is a bar to receiving Department of Veterans Affairs compensation benefits, including considering whether the Veteran was insane at the time of commission of the offense causing discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to February 1976 and from January to February 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2006, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of that hearing is of record.

In November 2008 the Board remanded the Veteran's petition to reopen this previously-denied claim for further action.  But subsequently, in September 2009, the Board denied the petition to reopen this previously-denied claim.  In response, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court-CAVC), and in May 2011 the Court vacated the Board's September 2009 decision and remanded the matter for further action.  In December 2011, after receiving the file back from the Court, the Board reopened this previously-denied claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead again remanded the claim for still further development and consideration.  The file since has been returned to the Board.  There is an outstanding hearing request, however, so the Board is yet again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was scheduled for a hearing at the Board's offices in Washington, DC, in June 2008 (in other words for a Central Office (CO) hearing), which he requested to have rescheduled because of a death in his family.  So, in June 2008, the Board determined he had filed a timely request for the rescheduling of his hearing and had shown the required good cause for postponement.  Accordingly, his hearing was rescheduled for September 2008, but he failed to appear for it and consequently was marked a "no show".

The Board therefore went about deciding his appeal, and when remanding his claim in November 2008 - for other reasons - pointed out that he had failed to appear for the hearing before the Board that had been scheduled without showing the required good cause.  Thus, the Board had considered his request for a CO hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The notice of that September 2008 Board hearing was addressed to the Veteran's current address at that time; nonetheless, he now contends that he was never notified of that Board hearing.  In numerous correspondence since submitted, he has repeatedly asserted that he was unaware that his hearing had been rescheduled and that he has not been given the opportunity to present evidence (e.g., October 2011 VA Form 21-4138, February 2014 affidavit, and July 2015 correspondence.)

On an intervening April 2015 VA Form 9, the Veteran listed several other claims that are not presently on appeal to the Board; nevertheless, he reiterated his request for a hearing before the Board concerning this claim that is on appeal - albeit asking for the hearing at the RO (so a Travel Board hearing) rather than, as requested previously, here at the Board (CO hearing).

Moreover, in an even more recent September 2015 brief, the Veteran's accredited representative also requested that the Veteran be afforded a Travel Board hearing.

Given what has occurred, and with consideration of the nonadversarial and uniquely pro-Veteran claims process within VA, the Board finds that the Veteran should be given another opportunity to have this requested hearing before the Board.  38 C.F.R. § 20.700(a) (2015).


Accordingly, this claim is again REMANDED for the following action:

1.  Schedule the Veteran for a hearing at the RO before a Veterans Law Judge of the Board (a Travel Board hearing).  Notify him of the date, time and location of this hearing.  Put a copy of this notification letter in his claims file.  If he changes his mind and elects not to have this hearing, or if he again fails to report for it on the date it is scheduled to occur and does not provide the required good-cause explanation, then also document this in his claims file.

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

